DETAILED ACTION
This Office Action is in response to the application 16/490,931 filed on 09/04/2019.
Claims 1-19 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, this application is the U.S. National Phase application under 35 U.S.C. 371 of International Application No.: PCT/EP2018/054731 filed on Feb. 27, 2018, which claims the benefit of European Patent Application No.: 17159296.7, filed on March 6, 2017.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/04/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 09/04/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 09/04/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 09/04/2019 has been accepted.

Claim Objections
Claims 1-19 are objected to because of the following informalities: Dependent claims 2-16, should begin with ‘The first electronic network node …’ not ‘A first network node….’ as independent claim 1 begins with ‘A first electronic network node…’ .  Appropriate correction is required.
Claim 19 should be ‘A non-transitory computer readable medium….’ Not ‘A computer readable medium (1000) comprising transitory or non-transitory data….’.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NPL, Billet et al. (hereinafter Billet), “Efficient Traitor Tracing from Colusion Secure Codes.”, 2008.

Referring to claim 1, Billet teaches a first electronic network node (110) configured for a cryptographic protocol based on a shared matrix, the shared matrix having multiple entries each entry having a value, the first network node comprising
 - a communication interface (120) arranged for digital communication with a second network 5node (111) (sec. 3.1; pp 175-177 and fig. 1, the broadcaster), 
- a processor circuit configured to
 - obtain a sequence of values from which values for the shared matrix are selected, the sequence of values being shared with the second network node (sec. 3.1 and fig. 1, table T), 
- receive selection data from the second network node, or determining selection 10data and sending the selection data to the second network node, the selection data indicating multiple positions in the sequence of values and assigning to multiple entries (sec. 3.1 and fig. 1; the ri),
 - construct the shared matrix (A) in accordance with the selection data and the sequence of values, setting said multiple entries of the shared matrix to the multiple values 15assigned by the selection data ( sec. 3.1 and fig. 1; the ki),
- applying the shared matrix in the cryptographic protocol (sec. 3.1 and fig. 1; the later use of the ki in further cryptographic operations). 

Referring to claim 2, Billet further teaches wherein the processor circuit is configured to select a predetermined first group of values in the sequence of values for a 20corresponding predetermined second group of entries of the shared matrix, the selection data indicating multiple positions in the first group for the entries in the second group, so that each entry in the second group is assigned a value from the first group, the second group having fewer entries than the shared matrix (sec. 3.1 and fig. 1, table T), 

Referring to claim 3, Billet further teaches wherein a part of the selection data that indicates the multiple values in the first group for the entries in the second group has a bit size smaller than 1/100 of the total bit size of the values in the second group data (sec. 3.1 and fig. 1; the ri),

Referring to claim 4, Billet further teaches wherein the selection data comprises multiple parameters, the processor circuit is arranged to compute from a parameter in the selection data at least one entry in the sequence of values and at least one entry in the (sec. 3.1 and fig. 1),

Referring to claim 5, Billet further teaches wherein the sequence of values forms a base matrix, the selection data indicating a cyclic permutation of at least one row and/or column of the base matrix by indicating a number of entries over which said row 10and/or column is rotated (sec. 3.1 and fig. 1).

Referring to claim 6, Billet further teaches wherein the selection data comprises a random seed, the processor circuit being configured to - seed a deterministic pseudorandom number generator with the random seed, 15and obtaining from the output of the deterministic pseudorandom number generator an indication of the multiple values in the sequence of values and/or of the multiple entries of the shared matrix (sec. 3.1 and fig. 1, table T).

Referring to claim 7, Billet further teaches wherein the 20selection data comprises a permutation, the processor circuit being arranged to permute the sequence of values according to the permutation and assigning the permuted sequence of values to entries of the shared matrix according to a default assignment (sec. 3.1 and fig. 1).

Referring to claim 8, Billet further teaches wherein the 25processor circuit is configured to compute a matrix product between the shared matrix (A) and a private 1) of the first network node as part of the cryptographic protocol (sec. 3.1 and fig. 1, SK).

Referring to claim 9, Billet further teaches wherein the first and second network 30node are configured for a key exchange protocol, and the processor circuit is configured to - generate a private key matrix (S,), - generate a public key matrix (P,), said generating comprising at least - computing a matrix product between the shared matrix (A) and the private key matrix (S1) obtaining a matrix product WO 2018/162272PCT/EP2018/054731 28 - sending the public key matrix of the first network node to the second network node, - receiving a public key matrix (PR) of the second network node, - computing a raw key as a matrix product between the received public key of 5the second node and the private key matrix of the first network node, wherein the first network node is further configured to compute a shared key from at least the raw key (sec. 3.1 and fig. 1).

Referring to claim 10, Billet further teaches wherein the first and second network node are configured for a public-key encryption protocol, the processor circuit is configured 10to - obtain a public key of a second network node, said public key comprising the selection data, and a further public key matrix (B), the further public key matrix having been previously obtained from the shared matrix and a private key matrix (S) - ~ choose a random vector r, and compute two matrix products (e.g., a' = AT r, 15bW = BT r) between the random vector (r) and the shared matrix and between the random vector (r) and the further public key matrix, - compute an encrypted message from a plain message by adding a blinding vector computed from a first one of the two matrix products, the (sec. 3.1 and fig. 1).

Referring to claim 11, Billet further teaches comprising a cache memory arranged to cache the sequence of values (Ai, Az), wherein the multiple entries of the shared matrix are assigned a value of the sequence of values as cached in the cache memory (sec. 3.1 and fig. 1).

Referring to claim 12, Billet further teaches comprising - a cache memory arranged to cache a sequence of values (Ai, Az) together with a corresponding sequence identifier which identifies said cached sequence of values, wherein - the processor circuit is configured to 30- receive a sequence identifier from the second network node and verify if a sequence of values corresponding to the received sequence identifier is cached in the cache memory and if such a sequence of values is not cached in the cache matrix, obtaining the sequence of values from the second network node, and/or sending a sequence identifier to the second network node corresponding to a sequence of values cached in the cache memory,WO 2018/162272PCT/EP2018/054731 29 - using the sequence of values identified by the sequence identifier to construct the shared matrix  (sec. 3.1 and fig. 1).

Referring to claim 13, Billet further teaches wherein the sequence 5identifier comprises a further random seed, obtaining or sharing the sequence of values comprises seeding a deterministic pseudorandom number generator with the further random seed, (sec. 3.1 and fig. 1, the decoder).

Referring to claim 14, Billet further teaches wherein the sequence of values is obtained from a trusted third party matrix (sec. 3.1 and fig. 1).

Referring to claims 15-17, these claims are similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 18, this claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 19, this claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        05/30/2021